                                           Case 5:19-cv-00110-LHK Document 53 Filed 04/19/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3     KENNEDY BAKER,                                      Case No. 19-cv-00110-LHK (SVK)
                                   4                     Plaintiff,
                                                                                             ORDER ON PLAINTIFF'S MOTION
                                   5              v.                                         TO DEPOSE INCARCERATED
                                                                                             DEFENDANT LAWRENCE NASSAR
                                   6     LAWRENCE NASSAR, et al.,
                                                                                             Re: Dkt. No. 44
                                   7                     Defendants.

                                   8          The Court is in receipt of Plaintiff Kennedy Baker’s Motion for Leave of Court Under Rule
                                   9   30(a)(2)(B) of the Federal Rules of Civil Procedure to Depose Incarcerated Defendant, Lawrence

                                  10   Nassar. Dkt. 44. Pursuant to Civil Local Rule 7-1(b), the Court determines that it is suitable to decide

                                  11   this issue on the papers. The discovery hearing on May 4, 2021 is vacated. Defendant United States

                                  12   Olympic & Paralympic Committee (“USOPC”) does not oppose Plaintiff’s request for leave but seeks
Northern District of California
 United States District Court




                                  13   to delay the deposition indefinitely pending production of documents from Co-Defendant USA

                                  14   Gymnastics (“USAG”). Alternatively, USOPC requests that the Court grant it leave to take a further

                                  15   deposition of Nassar after the documents are produced. USOPC does not provide any information as

                                  16   to whether it has made an effort to acquire documents from USAG.

                                  17          Accordingly, having considered the briefs submitted to the Court as well as the District Judge’s

                                  18   Case Management Order which provides for a close of discovery of October 15, 2021 (Dkt. 25), the

                                  19   Court GRANTS LEAVE for Plaintiff to take the deposition of Defendant Lawrence Nassar at the

                                  20   federal detention center located at 846 NE 54th Terrace, Wildwood, Florida 34785 or any other prison

                                  21   where Lawrence Nassar is incarcerated, or to take the deposition by remote videoconference to the

                                  22   extent the detention center permits or requires this manner of deposition. This order is without

                                  23   prejudice to Defendant USOPC requesting leave to take a second deposition of Defendant Nassar upon

                                  24   a showing of good cause.

                                  25          SO ORDERED.
                                  26   Dated: April 19, 2021
                                  27
                                                                                                      SUSAN VAN KEULEN
                                  28                                                                  United States Magistrate Judge
